Title: To James Madison from Albert Gallatin, 19 March 1802
From: Gallatin, Albert
To: Madison, James


Dear Sir
March 19th 1802
Mr Steele is anxious to have Mr Marshal’s accounts so far stated as to be enabled to judge whether any further appropriation will be necessary. A statement somewhat similar to that furnished by Mr Kimbal in relation to Mr Pickering’s account would be necessary.
The enclosed shows the sums advanced and to whom; but for what purpose &, therefore, under what head of appropriation to be arranged? is the question. It is presumable that the letters transmitting the money or the letters applying for the money must show for what object it was asked & remitted.
Will you be good enough to cause at least the attempt to be made by an investigation of those letters? I make the application at the express request of Mr Steele. Your’s respectfully
Albert Gallatin
 

   
   RC and enclosure (DNA: RG 59, ML). Docketed by Wagner.



   
   Gallatin enclosed an “Accompt of monies for which John Marshall Esqr. late Secretary of State will be credited by the following named persons to whom they were paid over and concerning which the Comptroller of the Treasury wishes information as to the objects of expenditure originally designated by the said Secretary” (1 p.). The persons listed included Rufus King, several American consuls and agents, and Lisbon bankers John Bulkeley & Son, and the amounts advanced totaled $146,131.51. For Marshall’s comments on the ensuing treasury report, see his letter to James A. Bayard, 12 Apr. 1802 (Herbert A. Johnson et al., eds., The Papers of John Marshall [6 vols. to date; Chapel Hill, N.C., 1974—], 6:106–7).


